      Case 1:15-cv-00026-NONE-SAB Document 235 Filed 01/25/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY P. PERROTTE,                              )     Case No. 1:15-cv-00026-NONE-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )     ORDER DIRECTING CLERK OF COURT TO
13           v.                                              TERMINATE JAMES A. QUADRA AS
                                                       )     PLAINTIFF’S COUNSEL
14                                                     )
     STACEY JOHNSON,
                                                       )     (ECF No. 230, 233)
15                   Defendant.                        )
                                                       )
16                                                     )

17           Plaintiff Jeffrey P. Perrotte is appearing in forma pauperis in this civil rights action pursuant to

18   42 U.S.C. § 1983.

19           On December 2, 2020, counsel James Quadra filed a notice of appearance in this action on

20   behalf of Plaintiff. (ECF No. 230.) However, the notice of appearance was deficient to appear as

21   counsel of record for Plaintiff in this action.

22           When an attorney seeks to represent a pro per party in a pending action, Local Rule 182(g)

23   requires the attorney to file a “Substitution of Attorneys” document, signed by both the attorney and

24   the party. Therefore, on December 3, 2020, the Court directed counsel to file a “Substitution of

25   Attorneys” in accordance with Local Rule 182(g) within twenty (20) days from the date of service.

26   (ECF No. 233.) The Court noted that if a Substitution of Attorneys is not filed, the Court will assume
27   that Plaintiff continues in this action pro se. (Id.)

28   ///

                                                             1
      Case 1:15-cv-00026-NONE-SAB Document 235 Filed 01/25/21 Page 2 of 2



1              A “Substitution of Attorneys” has not been filed and the time to do so has expired.

2    Accordingly, it is HEREBY ORDERED that the Clerk of Court shall terminate counsel James A.

3    Quadra as counsel for Plaintiff in this action, and the docket shall reflect that Plaintiff is proceeding

4    pro se.

5
6    IT IS SO ORDERED.

7    Dated:      January 25, 2021
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
